 

Casé 8:20-Cr-00300-TPB-CPT Document 32° Filed 11/02/20 Page 1 of 29 PagelD 147

AF Approval 519 Chief Approval AS, Gv OK

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
v. CASE NO.
ASHLEY HOOBLER PARRIS

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by

and through the Fraud Section of the Criminal Division of the United States
Department of Justice and Maria Chapa Lopez, United States Attorney for
the Middle District of Florida (hereinafter referred to as the “United States” or
the “government”), and the defendant, ASHLEY HO OBLER PARRIS
(hereinafter referred to as the “defendant”), and the attorney for the defendant,
Adam Allen, Esq., mutually agree as follows: |
A. Particularized Terms
1, Count Pleading To
The defendant shall enter a plea of guilty to Count One of the

Information. Count One charges the defendant with Conspiracy, in violation

of 18 U.S.C. § 1349.

Defendant’s Initials A

- eenetes arp ster:

SSRIS aS TANT ETRE

AO STRAPS

beer
cadet ih

STA qeit es

 

 
 

CASE 8:20-Cr-00300-TPB-CPT Document32 Filed 11/02/20 Page 2 of 29 PagelD 148

2. Maximum Penalties
Count One carries a statutory maximum term of imprisonment
of 10 years; a fine of not more than $250,000, or twice the bros gain caused.
by the offense, or twice the gross loss caused by the offense, whichever is
greater, a term of supervised release of not more than three years; and a

special assessment of $100 per felony count.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

3. Elements of'the Offense

The defendant acknowledges understanding the nature and
elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The essential elements of a violation of 18
U.S.C. § 1347, health care fraud, are:

First: the defendant knowingly executed, or lattempted to
execute, a scheme or artifice to defraud a health care
benefit program by means of false or fraudulent pretenses,
representations or promises;

Second: the health care benefit program affected interstate
commerce;

Third: the false and fraudulent pretenses, representations, or
promises related to a material fact,

Av

 
: ie age 3 of 29 PagelD 149

Fourth: the defendant acted willfully and intended to defraud; and

Fifth: the defendant did so in connection with the delivery of or
payment for health care benefits, items, ior services.

The defendant can be found guilty of a conspiracy to. commit the
offense described herein only if both of the following elements are met:

Furst: two or more persons, in some way or manner, agreed.

to try to accomplish a common and unlawful plan to
commit health care fraud, as charged in the

indictment; and

Second: the Defendant knew the unlawful purpose of the plan
and willfully joined in it.
4, Exclusion from Federal Health Care Programs
The defendant understands and acknowledges that as a result of

this plea, the defendant will be excluded from Medicare, Medicaid, and all
Federal health care programs. The defendant agrees to complete and execute
all necessary documents provided by and department or agency of the federal
government, including but not limited to the United States'Department of
Health and Human Services to effectuate this exclusion within 60 days of
receiving the documents. This exclusion will not affect defendant's right to

apply for and receive benefits as a beneficiary under any Federal health care

program, including Medicare and Medicaid.

 

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 4 of 29 PagelD 150

5. No Further Charges
If the Court accepts this plea agreement, the Fraud Section of the
United States Department of Justice and the United States Attorney's Office
for the Middle District of Florida agrees not to charge defendant with "
committing any other federal criminal offenses known to the Fraud Section of
the Department of Justice and the United States Attorney's Office at the time
of the execution of this agreement, related to the conduct giving rise to this
plea agreement.
6. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to

make full restitution to Medicare.

7. Guidelines Sentence .

 

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced. within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the

United States has agreed to recommend in this plea agreement. The parties

 

understand that such a recommendation is not binding on the Court and that,

if it is not accepted by this Court, neither the United States nor the defendant

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 5 of 29 PagelD 151

will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
8. Adjusted Offense Level - Estimate Only
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States,
based on the information now available to it, estimates that the defendant's

adjusted offense level is 21, as determined below:

 

 
   

 

 

 

 

 

 

2B1.1(a)(2) Base Offense Level 6
2B1.1(b)(1) Specific Offense Characteristic | Level 16
2B1.1(b)(7) Health Care Offense Over Level 2

$1,000,000 |
3E1.1 Acceptance of Responsibility Level -3
Total Adjusted. Level 21
Offense Level

 

 

 

 

The defendant understands that this estimate is not binding on

 

the court or the United States, and if not accepted by the Court, the defendant
will not be allowed to withdraw from the plea.
9, Acceptance of Responsibility - Three Levels |
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,

the United States will recommend to the Court that the defendant receive a

 
 

CaSé 8:20-Cr-00300-TPB-CPT Document 32° Filed 11/02/20 Page 6 of 29 PagelD 152

two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea. _

Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

complies with the provisions of USSG §3E1.1(b) and all terms of this plea
agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the Fraud Section of the
Department of Justice and the United States Attorney for the Middle District
of Florida, and the defendant agrees that the defendant cannot and will not
challenge that determination, whether by appeal, collateral attack, or
otherwise.

10. Low End

At the time of sentencing, and in the event that no adverse

information is received. suggesting such a recommendation to be unwarranted,

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 7 of 29 PagelD 153

 

the United States will recommend to the Court that the defendant receive a
sentence at the low end of the applicable guideline range, as calculated by the
Court. The defendant understands that this recommendation or request is not
binding on the Court, and if not accepted by the Court, the defendant will not
be allowed to withdraw from the plea.

11. Cooperation - Substantial Assistance to be Considered.

‘Defendant agrees to cooperate fully with the United States in the
investigation and. prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connéction with the
charges in this case and other matters, such cooperation to further include,a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the Fraud
Section of the Department of Justice and the United States Attorney for the
Middle District of Florida, warranting the filing ofa motion at the time of

sentencing recommending (1) a downward departure from the applicable
‘

 
 

Case S'20-tr-00300-TPB-CPT Document32 Filed 11/02/20 Page & of 29 PagelID 154

guideline range pursuant to USSG §5K1.1, or (2) the imposition of a sentence
below a statutory minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3)
both. If the cooperation is completed. subsequent to sentencing, the
government agrees to consider whether such cooperation qualifies as
"substantial assistance" in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the'filing of a motion
for a reduction of sentence within one year of the imposition of sentence |
pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant understands
that the determination as to whether "substantial assistance" has been
provided or what type of motion related thereto will be filed, if any, rests
solely with the Fraud Section of the Department of Justice and the United
States Attorney for the Middle District of Florida, and the defendant agrees
that defendant cannot and will not challenge that determination, whether by
appeal, collateral attack, or otherwise.
12. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United. States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG §1B1.8(b).

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 9 of 29 PagelD 155

 

13. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,

the defendant understands that the government can make no representation

that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and. [
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for

the charges which are to be dismissed pursuant to this agreement, if any, and.

 
 

CASE 8:2Z0-Cr-U0300-TPB-CPT Document 32 Filed 11/02/20 Page 10 of 29 PagelD 156

may either seek reinstatement of or refile such charges and. prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard. to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by

imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned. by the indictment of a grand jury, does °
hereby agree to reinstatement of such charges by rescission of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by

information instead of by indictment with regard to any felony charges which

 

may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations: and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance

with this agreement, the United States agrees to forego, and the defendant

10,

 
 

Caseé 8:20-Cr-U0300-TPB-CPT Document 32 Filed 11/02/20 Page 11 of 29 PagelD 157

agrees to waive the statute of limitations and any speedy trial claims as to any

such offenses.

 

(4) The Defendant waives any protections afforded by
Section 1B1.8(a) of the Sentencing Guidelines, Rule 11 of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, and the
Government will be free to use against the Defendant, directly and indirectly,
in any criminal or civil proceeding any of the information, statements, and

materials provided by him pursuant to this Agreement, including offering into

 

evidence or otherwise using the attached Agreed Factual Basis for Guilty Plea.
(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire..
plea agreement null and void.
14. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately

and voluntarily any and all assets and property, or portions thereof, subject to

forfeiture, pursuant to 18 U.S.C. § 982(a)(7), whether in the possession or

il

 
 

Case 8:20-Cr-U0300-TPB-CPT Document 32 Filed 11/02/20 Page 12 of 29 PagelD 158

control of the United States, the defendant or defendant's nominees. The .
assets to be forfeited specifically include, but are not limited to, the $100,084
in proceeds the defendant admits she obtained, as the result of the commission
of the offense to which the defendant is pleading guilty. The defendant
acknowledges and agrees that: (1) the defendant obtained this amount as a
result of the commission of the offense, and (2) as a result of the acts and.

omissions of the defendant, the proceeds have been transferred to third. parties
and cannot be located by the United States upon the exercise of due diligence.
Therefore, the defendant agrees that, pursuant to 21 U.S.C. § 853(p), the
United States is entitled to forfeit any other property of the defendant
(substitute assets), up to the amount of proceeds the defendant obtained, as the
result of the offense of conviction. The defendant further consents to, and
agrees not to oppose, any motion for substitute assets filed by the United
States up to the amount of proceeds obtained from commission of the offense
and consents to the entry of the forfeiture order into the Treasury Offset
Program. The defendant agrees that forfeiture of substitute assets as
authorized herein shall not be deemed an alteration of the defendant's
sentence.

The defendant additionally agrees that since the criminal

proceeds have been transferred to third parties and cannot be located by the

12

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 13 of 29 PagelD 159

United States upon the exercise of due diligence, the preliminary and final
orders of forfeiture should authorize the United States Attorney’s Office to
conduct discovery (including depositions, interrogatories, requests for
production of documents, and the issuance of subpoenas), pursuant to Rule
32.2(b)(3) of the Federal Rules of Criminal Procedure, to help identify, locate,
and forfeit substitute assets.

The defendant also agrees to waive all constitutional, statutoty,
and procedural challenges (including direct appeal, habeas corpus, or any
other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in .
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time

itis entered. In the event the forfeiture is omitted from the judgment, the

13

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 14 of 29 PagelD 160

defendant agrees that the forfeiture order may be incorporated into the written F
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and.
locate all substitute assets and to transfer custody of such assets to the United
States before the defendant’s sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant
exercises control; including all assets held by nominees, to execute any
documents requested by the United States to obtain from any other parties by
lawful means any records of assets owned by the defendant, and to consent to
the release of the defendant’s tax returns for the previous five years. The
defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United,

States. The defendant agrees that Federal Rule of Criminal Procedure 11 and

 

USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the
defendant’s sentencing. In addition to providing full and complete

information about substitute assets, these steps include, but are not limited to,

14

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 15 of 29 PagelD 161

the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that

the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is

final.

15

 
Case 8:20-Ccr-00300-TPB-CPT Document 32° Filed 11/02/20 “Page 16 of 29 PagelD 162

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine
The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution

to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses

described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant

to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. § -
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United. States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant=s
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special

assessment is due on the date of sentencing.

16

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 17 of 29 PagelD 163

The defendant understands that this agreement imposes no |
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the

conditions of release, the defendant would be subject to a further term of .
imprisonment.
3. Immigration Consequences of Pleading Guil
The defendant has been advised and understands that, upon.
conviction, a defendant who is not a United States citizen may be removed.
from the United States, denied citizenship, and denied admission to the
United States in the future.

4, Sentencing Information

The United States reserves its right and obligation to report to the

 

Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond. to

comments made by the defendant or defendant's counsel, and to correct any

17

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 18 of 29 PagelD 164

misstatements or inaccuracies. The United. States farther reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United

States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and. disclosures will be complete,
accurate and. truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,

and local tax returns, bank records and any other financial! information

18.

 
 

Case 8:20-cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 19 of 29 PagelD 165

concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to ‘evaluate the

defendant's ability to satisfy any financial obligation imposed by the Court.

6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government ate not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

19

 
 

Case 8:20-Cir-00300-TPB-CPT Document 32 Filed 11/02/20 Page 20 of 29 PagelD 166

X

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the

ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 8742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the

Office of the United States Attorney for the Middle District of Florida, as well

as the Fraud Section, Criminal Division of the United States Department of

20

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 21 of 29 PagelD 167

Justice, and cannot bind other federal, state, or local prosecuting authorities,
although this office will bring defendant's cooperation, if any, to the atteition
of other prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or

in camera, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and. without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead. not guilty or

to persist in that plea if it has already been made, and that defendant has the

‘

21

 
 

CaS€ 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 22 of 29 PagelD 168

t

right to be tried by a jury with the assistance of counsel, the right to confront

and cross-examine the witnesses against defendant, the right against

 

compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court

may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers'may later be used.
against defendant in a prosecution for perjury or false statement. The |
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

 

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would

be able to prove those specific facts and others beyond a reasonable doubt.

22

AP

 

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 23 of 29 PagelD 169

FACTS
Between approximately September 2018 and March 2020, in the
Middle District of Florida and elsewhere, Ashley Hoobler Parris
(“HOOBLER”) knowingly and willfully conspired to commit health care
fraud with others including Cooperator #1, a resident of Hillsborough County.
Cooperator #1, known to HOOBLER and the United States, has been

charged in the District of New Jersey and is presently cooperating with the
United States.

HOOBLER and her co-conspirators would obtain completed cancer
genetic testing (“CGX”) tests. The tests were procured by paying kickbacks to
marketers who would obtain personal medical information and completed
CGX tests from Medicare beneficiaries. Once HOOBLER and her co-
conspirators had obtained a completed CGX test, they would pay a kickback
to telemedicine providers in order to obtain doctor’s orders (“D.O.’s”)
authorizing the CGX tests. The D.O.’s were authorized by medical
professionals that were not treating the Medicare beneficiaries as required by
Medicare.

After obtaining a completed CGX test anda D.O. authorizing the test,
HOOBLER and her co-conspirators would then send the completed CGX

tests and D.O.’s to medical laboratories that would conduct CGX tests. These

23

 
 

Case 8:2Z0-Cr-U0300-TPB-CPT Document32 Filed 11/02/20 Page 24 of 29 PagelD 170

tests were not eligible for reimbursement by Medicare. Nonetheless, the
laboratories would bill Medicare for CGX tests that were not eligible for
reimbursement by Medicare. Further, the laboratories would pay HOOBLER
and her co-conspirators a kickback payment in exchange for the submission of
the completed CGX test kits and the D.O.’s.

Through her actions, HOOBLER willfully, and with intent to defraud,

conspired with Cooperator #1 and others to submit CGX tests that were not
medically necessary nor eligible for reimbursement by Medicare. Through the
payment of illegal kickbacks and bribes, HOOBLER and her co-conspirators
defrauded Medicare, a health care benefit program affecting inter-state
commerce, via material fraudulent pretenses and representations, namely, that
the submitted CGX tests were eligible for reimbursement and ordered by a
treating physician.

In an effort to obtain payment from one of the laboratories that she sent
completed CGX kits and D.O.s to, HOOBLER prepared and sent fraudulent
invoices to a government cooperator. HOOBLER sent the! fraudulent invoices
with the purpose of hiding and concealing the purpose of the conspiracy in
case of an audit.

HOOBLER also conspired. with others to send Respiratory Pathogen

Panel (“RPP”) tests and COVID-19 tests that were not eligible for

24.

 
 

Casé 8:Z0-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 25 of 29 PagelD 171

reimbursement by Medicare to medical laboratories in exchange for illegal
kickbacks and bribes. The RPP test did not and could not test for COVID-19.
Medicare reimbursement rates for the RPP test were approximately four times
higher than Medicare reimbursement rates for the COVID-19 test.

HOOBLER was captured on recorded calls discussing schemes through which

she and her co-conspirators would receive kickbacks in exchange for providing

beneficiary information and completed RPP tests and COVID-19 tests to
laboratory owners and operators, who in turn would submit claims for
reimbursement to Medicare.

Specifically, on a recorded call that occurred on or about March 18,
2020, HOOBLER told Cooperator #1 that she was working with a lab that
would pay a $100 kickback for every COVID-19 test submitted. During the
call, HOOBLER explained that the lab she was speaking to would pay the
$100 kickback if the “marketer” would provide the lab with a completed.
COVID-19 test and a completed RPP test for each Medicare beneficiary that
was referred. As the call progressed, Cooperator #1 stated, “... the $100 is
because you will be able to make it up on the RPP... you are going to be able
to sell it because everyone wants the Corona test done ...” HOOBLER

responded, “exactly.” In other words, the laboratory would pay a $100

25

 
 

Case 8:Z0-Cr-U0300-TPB-CPT Document32 Filed 11/02/20 Page 26 of 29 PagelD 172

kickback per Medicare beneficiary in exchange for the submission of
completed RPP test and COVID-19 test.

On a recorded call that occurred on or about March 23, 2020,
HOOBLER told Cooperator #1 that she was in contact with more than one
laboratory. HOOBLER explained that there was some difficulty in finding the
swabs needed to conduct the COVID-19 test. HOOBLER further explained.
that one of the laboratories that she was in contact with (“Lab #1”) was
interested in paying a $125 kickback for each submission of a COVID-19 test
that was combined with an RPP test.

On a recorded call that occurred on or about March 25, 2020,
HOOBLER told Cooperator #1 that multiple labs that she was speaking with
were interested in proceeding with receiving COVID-19 tests combined with
RPP tests.

On a recorded call that occurred on or about March 26, 2020,
HOOBLER told Cooperator #1 that another lab that she was in
communication with (“Lab #2”) could not bill for the COVID-19 test and the
RPP test at the same time because “they” put a stop to it “because they know
what people are doing.” HOOBLER added that Lab #2 actually was affiliated
with multiple labs, and would look into whether they could split the COVID-

19 test and the RPP test for the same patient across more than one laboratory.

26

 

 
 

Casé 8:20-Cr-00300-TPB-CPT Document 32 Filed 11/02/20 Page 27 of 29 PagelD 173

The purpose of splitting the RPP test and the COVID-19 test across more than
one laboratory would be to disguise that both tests are being performed at the
same time.

On or about March 30, 2020, HOOBLER and Cooperator #1 discussed.
the COVID-19 scheme on the phone. This time, HOOBLER informed

Cooperator #1 that Lab #2 was only interested in proceeding with the RPP
test and did not want to pay for COVID-19 tests. HOOBLER added that Lab

#2 could pay out a $150 kickback in exchange for each RPP sample submitted
to the lab. During the call, HOOBLER also discussed submitting COVID-19
tests and RPP tests to Lab #1, which was still interested in receiving both tests
in exchange for kickbacks. HOOBLER confirmed that Lab #1 was still -
interested in bundling the COVID-19 test with the RPP test.

Through her actions, HOOBLER willfully, and with intent to defraud,
conspired with others to attempt to submit COVID-19 and RPP tests that were
not medically necessary not eligible for reimbursement to Medicare, a health
care program affecting inter-state commerce. The attempted false and.
fraudulent representations related to material fact, namely, that the tests were
medically necessary and eligible for reimbursement by Medicare.

As a result of HOOBLER’s participation in the illegal scheme,

Medicare was billed approximately $3,022,032.04 for cancer genetic testing.

27

 

 
 

Case 8:20-Ci-U0300-TPB-CPT Document 32 Filed 11/02/20 Page 28 of 29 PagelD 174

HOOBLER personally obtained approximately $100,084 from the illegal

scheme.

 

The preceding statement is a summary, made for the purpose of
providing the Court with a factual basis for my guilty plea to the charges
against me. It does not include all of the facts known to me concerning

criminal activity in which I and others engaged. I make this statement

knowingly and voluntarily and because I am in fact guilty of the crime
charged.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

28

Ae

 

 
 

Case 8:20-Cr-00300-TPB-CPT Document 32° Filed 11/02/20 Page 29 of 29 PagelD 175

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this S| day of October, 2020.

 

 

MARIA CHAPA LOPEZ
United States Attorney
Middle District of Florida
Hahinfac =) —
ASHLEY HO@BLER PARRIS  Aletaddro J. Salicrup
Defendant Trial Attorney

Criminal Division, Fraud Section

A Z |e- Uf. Department of Justice
A for

Adam Allen Bartel Kahn

Attormey for Defendant Acting Chief
Criminal Division, Fraud. Section
U.S. Department of Justice

 

 

 

29

 
